Citation Nr: 1137929	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  10-15 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether the Veteran is competent to handle disbursement of VA benefits funds.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1976 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which continued the finding that the Veteran was incompetent and denied entitlement to SMC based on the need for aid and attendance or housebound status.

In May 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The Veteran is not competent to manage his own funds without limitation.

2.  There is no competent evidence of record showing that the Veteran has anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, and/or is permanently bedridden or so helpless as a result of his one service-connected disability that he is in need of the regular aid and attendance of another person or that he is substantially confined as a direct result of his service-connected disability to his dwelling and the immediate premises or institutionalized.


CONCLUSIONS OF LAW

1.  The Veteran is not competent for the purpose of receiving direct payment of his VA benefits.  38 U.S.C.A. § 5107 (West 2002 and Supp. 2010); 38 C.F.R. § 3.353 (2011).

2.  The criteria for special monthly compensation based on the need for aid and attendance of another person or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1110, 1521 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.3(a), 3.350, 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  November 2008, February 2009, and October 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  38 C.F.R. § 3.159 (c) (2).  The Veteran was also given the opportunity to present testimony to the Board.  

Given the nature of the Veteran's claims and the clear medical evidence of record that is sufficient to adjudicate his claims, a VA examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Competency

The Veteran seeks to establish that he is competent for the purpose of receiving direct payment of VA benefits.  At his May 2011 hearing he testified that he can handle his own funds.

The issue of whether or not a Veteran is competent to receive direct payment of VA benefits is controlled by 38 C.F.R. § 3.353(a) which provides that a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.

Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  See 38 C.F.R. § 3.353(c).

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  See 38 C.F.R. § 3.353(d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Some of the facts in this case are not in dispute.  A 100 percent disability rating has been in effect since May 25, 1991, for the Veteran's service-connected paranoid schizophrenia.  The Veteran was first found to be incompetent in a September 1994 rating decision effective March 10, 1992.

A VA psychiatric examination was conducted to assess whether the Veteran was competent in March 2005.  The examiner noted that the Veteran has had numerous hospitalizations for paranoid schizophrenia.  The examiner noted that the Veteran indicated little understanding of money and the cost of things, and there was impairment of communications with incoherence, rambling, and looseness of association.  He is delusional and grandiose.  The examiner diagnosed the Veteran with paranoid schizophrenia and a global assessment of functioning (GAF) score of 27 was assigned.  He opined that the Veteran is not competent to handle his monetary benefits in his own interest.  

Since the last VA examination in March 2005, a December 2008 letter from S.B., the Veteran's legal custodian and a National Certified Guardian, to the RO notes that over the past 4 years the Veteran and his wife have constantly overspent and run up bad debts.  S.B. reported that, from a financial point of view, he doubts that the Veteran can handle his own affairs.  

An April 2009 private treatment record notes that the Veteran appears to have altered thoughts and paranoid behavior.  He appears anxious, agitated, paranoid, and bizarre.  Suicide precautions were initiated.  

A July 2010 private treatment record notes that the Veteran reported to the emergency room and was off his medications.  He has a history of schizophrenia and paranoid and violent behavior.  He has not been compliant with his medications because he believes that people are replacing it with methamphetamine.  He was delusional at the time.  Impressions of acute psychosis and history of schizophrenia were given.  A VA treatment record dated later in July 2010 notes that the Veteran called VA to inform it that he was admitted to Rose Siena Hospital for psychosis.  

August 2010 VA treatment records notes that the Veteran was more complaint with his medications, but it is difficult to assess his function.  His thought process was occasionally tangential and he was unintelligible at times, but cognitively he was grossly intact.  He reported seeing video brainstorming when he closed his eyes, but denied auditory hallucinations.  A diagnosis of schizophrenia was given and a GAF score of 35 was assigned.  

A May 2011 VA treatment record notes that the Veteran has a history of medicine non-compliance and denies having a psychiatric illness.  The Veteran reported that he asked his fiduciary to start setting aside money to enable him to cover his lease cancellation.  

The Board has reviewed the evidence of record and finds that there continues to be clear and convincing psychiatric evidence concerning the Veteran's capacity to manage his own affairs, including disbursement of funds without limitation, and that the presumption of competency is overcome.  The private and VA treatment records clearly show that the Veteran has periods of non-compliance with his medications and occasionally requires hospitalizations for severe mental illness.  Additionally, the December 2008 letter from his legal custodian S.B. indicates that he cannot manage his financial affairs, and the May 2011 VA treatment record noting that the Veteran asked his fiduciary to set aside money for him indicates that he lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  

The Veteran may genuinely believe that he is competent to handle disbursement of VA funds, and the Board notes his contentions.  However, the medical and other evidence of record leave no doubt that the Veteran is incompetent to manage his own affairs.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See 38 C.F.R. § 3.353(d).
SMC

The Veteran seeks SMC benefits based on the need for regular aid and attendance or by reason of being housebound.  At his May 2011 hearing he testified that he lives with someone who helps take care of him.  The Veteran also submitted a written statement that he is considering applying for a residence in an assisted living community.  He also submitted documents from a luxury assisted living community in Boca Raton, Florida.  

The Veteran is currently service connected for paranoid schizophrenia with a 100 percent rating.  

SMC is awarded to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

SMC at the housebound rate under subsection (s) is awarded where the Veteran has a service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound due to such service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  This requirement is met when the Veteran is substantially confined as a direct result of service- connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.  

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2009); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a).

The medical evidence of record does not show, nor does the Veteran contend, that he has the anatomical loss or loss of use of both feet, one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less.  See 38 C.F.R. § 3.350(b).  Thus, the Veteran is not entitled to SMC based on the need of regular aid and attendance of another person pursuant to the specific criteria of 38 C.F.R. § 3.350(b).

Regarding whether the Veteran's service connected schizophrenia render him bedridden, unable to care for his daily personal needs or to protect himself from the hazards of daily living without aid and assistance from others, or housebound, a September 2009 VA treatment record notes that he watches television and works on his computer.  He is trying to start a home based business.  A December 2009 VA treatment record indicates that the Veteran was seen for his schizophrenia, but that he is very occupied with his home based business.  A March 2010 VA treatment record notes that ht Veteran was seen to discuss transportation options.  He currently uses public transportation and has no vehicle.  An April 2010 VA treatment record notes that the Veteran gets 6-8 hours of sleep per night, but wakes up to go to the bathroom or watch television.  Level of energy is good and he continues to work on his home based business.  An August 2010 VA treatment record notes that the Veteran is walking regularly for exercise.  A May 2011 VA treatment record notes that he reported that he asked his fiduciary to set aside money from him so that he can rent a new apartment separate from his wife in July.    

There is no competent evidence indicating that the Veteran is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person as a result of his service connected paranoid schizophrenia.  See 38 C.F.R. § 3.350(b); Turco, supra.  Furthermore, none of the factors listed in 38 C.F.R. § 3.352(a), such as inability to dress himself, inability to attend to wants of nature, or required assistance to avoid daily hazards or dangers are present.  Rather, the evidence shows that the Veteran uses public transportation, goes to VA medical facilities independently, plans to move to his own apartment separate from his wife, goes to the bathroom and gets regular exercise independently, and operates a home business.  The Board concedes that during periods of non-compliance with medication he has been hospitalized for his schizophrenia, however he regularly lives independently.  Thus, even accepting that his wife helps take care of him, the Veteran is not entitled to SMC pursuant to being permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  

Likewise, there is no competent evidence indicating that the Veteran is permanently housebound due to his paranoid schizophrenia.  Rather, the evidence shows that the Veteran uses public transportation, goes to VA medical facilities independently, plans to move to his own apartment separate from his wife, goes to the bathroom and gets regular exercise independently, and operates a home business.  Thus, because the evidence of record clearly shows that the Veteran is in no way confined to his dwelling, which is an apartment and not an institutionalized setting like a mental hospital or nursing home, the Veteran is not entitled to SMC pursuant to being permanently housebound.  38 C.F.R. § 3.350(i).  Nor is the Veteran entitled to SMC at the housebound rate under subsection (s) due to having a 100 percent rated disability and an additional service-connected disability or disabilities independently ratable at 60 percent or more because he is only service connected for one disability, which is paranoid schizophrenia.  See Id.  
 
The preponderance of the evidence is against the claim; there is no doubt to be resolved; and SMC based on the need for regular aid and attendance of another person or by reason of being housebound is not warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b).


ORDER

The Veteran is not competent to handle disbursement of VA benefits funds; the claim is denied.

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


